Title: To John Adams from William Tudor, 3 December 1775
From: Tudor, William
To: Adams, John


     
      Head Quarters. Cambridge 3d. Decr. 1775
      Dr Sir
     
     Long before the Receipt of this You will have heard by Express from the General, of the important Prize we have made in the Capture of the Brig Nancy loaded with Ordnance Stores for the Army at Boston. Orders were given that she should be unloaded with all possible Expedition, and we have now the greatest Part of her Cargo safely hous’d in the Laboratory here. The Loss must be very great to the Enemy, but the Acquisition is immense to Us. Col. Barbeck assured me that it would have taken eighteen Months to have prepar’d a like Quantity of Ordnance Materials, could they have been furnish’d with every Thing requisite to make them. There are many Things which Money could not have procur’d Us. I heard Col. Mason say that, had all the Engineers of the Army been consulted they could not have made out a compleater Invoice of military Stores, than we are now in Possession of. We want Nothing now but a Ship Load of Powder, to raise such a Clatter in the Streets of Boston, as to force George’s Banditti to seek Protection in his Ships, or fly to his Ministers for Security.
     We have had much Disturbance in The Camp here, by the Connecticut Troops insisting upon returning home at the Expiration of their Enlistment which was the 1st. Instant. Every Act of Persuasion was used to prevail with them to reinlist, but to no Purpose. Numbers of them refused staying only till the Militia could be called in to man the Lines. When Intreaty fail’d, force was used, and the greatest Part of them have at Length consented to stay Ten Days longer. Orders have been issu’d for 5000 Militia to come down immediately and join the Camp. The Massachusetts Soldiers shew as much Backwardness in inlisting as the others. They complain of a Poll Tax being laid on them; that the Province is in arrears to them; they want bounty money, and lunar Months instead of Calendar ones. In short they expect to be hir’d and that at a very high Price to defend their own Liberties, and chuse to be Slaves unless they can be bribed to be freemen. Quid facit Libertas, cum sola Pecunia regnat? The mecernary Disposition of our Soldiery, made a Gentleman observe, that had Lord North sent over Guineas instead of Cannon Balls, New England would have been conquer’d in a Twelvemonth. This was an illnatur’d Remark, but similar to others which are daily made by a certain Set of Gentlemen, who affect to think that neither Patriotism or Bravery is the principal Motive of Action in any Man born and educated to the Northward of New York.
     
     At a General Court Martial held last Friday, Lt. Col. Enos was try’d, “for leaving the Detachment under Col. Arnold (on the Canada Expedition) and returning home without Permission from his commanding Officer” and after a full Hearing acquitted with Honour. It fully appear’d that absolute Necessity was the Cause of his Retreat, and had he not return’d his whole Division must have perish’d for Want of Provision. The News of his Return at first rais’d a prodigious Ferment and excited much Indignation; the Instant he arriv’d he was put under an Arrest, but has since been honorably discharged.
     Bellidore was a Lt. General in the Emperor’s Service, and the first Engineer in Europe. The Work I mentioned is the compleatest System of Fortification and Gunnery extant. It was originally wrote in French, but there is an indifferent English Translation of it. The great Number of valuable Plans which are inserted in the Books make them very dear.
     
     
      Sunday Evening
     
     We have just had an Express from Marblehead which informs Us that the same Privateer, which took the Brig Nancy, has taken a large Scotch Ship of 250 Tons, with a Cargo of 350 Chaldrons of Coals and £5000 Sterlg. of dry Goods bound to Boston. The Letters are brought up some of which I have just read at the General’s. They contain Denunciations of British Vengeance against the rebellious Colonies, and Effusions of Scotch Loyalty. None that I saw had any Thing very material. Both these Vessels were taken by Capt. Manley, who You may recollect—When told he was your Client formerly in an Action brought against him by Vernon.
     I was particularly obliged by your very kind Letter of 14th. Novr. and intreat a Continuance of your Favours. I will make no other Reply to your Partiality than in the Words of Tully Laetus sum laudari a Te laudato Viro. It was ever my Ambition to meet your Approbation, as it is now my Pride to be distinguish’d by your Friendship. I am with the highest Esteem and Respect your most obliged and very hble Servt.
     
      Wm. Tudor
     
    